DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 24 February 2021.
Claims 1-12 have been amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12 are currently pending and have been examined.


Response to Amendment

Response to Arguments

Applicants’ arguments filed 24 February 2021 have been fully considered but they are not persuasive.  In the previous office action, Claims 1-12 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azar et al. (Azar) (US 2009/0007101) in view of Horning et al. (Horning) (US 7,430,670). Respectfully and although currently is maintained.  See below additional citations from the prior art.
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azar et al. (Azar) (US 2009/0007101) in view of Horning et al. (Horning) (US 7,430,670).

With regard to Claims 1, 5, and 9, Azar teaches a method/non-transitory computer readable medium comprising computer executable instructions that when executed cause a computing device/computer with a hardware processor for executing computer executable instructions that when executed cause said computer to/for (system 102; Distributed load balancing system 102; distribution component 104) distributing electronic assets to devices (electronic processing and computing has been distribution of processing, storage, and like resources across remote distances and disparate devices; distribution component can receive a plurality of tasks at a machine assigned by at least one independent agent) (see at least paragraphs 1-5, 26-34), said method/medium/computer comprising: 

defining, with a hardware processor, a first asset (resource; tasks) to be added to a device (A distribution component can receive a plurality of tasks at a machine assigned by at least one independent agent) (see at least paragraphs 1-7, 26-34); 

defining, with the hardware processor, a second asset (resource; tasks) to be added to the device (A distribution component can receive a plurality of tasks at a machine assigned by at least one independent agent) (see at least paragraphs 1-7, 26-34); 

defining, with the hardware processor, a product type (print jobs distributed by multiple networked computers, network searches distributed to networked search engines, and web-based purchases proffered to various servers configured to verify supplier inventory and/or purchaser credit) and associating the first asset and the second asset with the product type (devices (210, 212) can have different processing resources, processing speeds, allotments of tasks, etc. that can impact completion time of a particular task) (see at least paragraphs 1-7, 26-38); 

distributing via a secure communication channel, by the hardware processor, the first asset and the second asset  of the device associated with said product type (print jobs distributed by multiple networked computers, network searches distributed to networked search engines, and web-based purchases proffered to various servers configured to verify supplier inventory and/or purchaser credit), (Wi-Fi networks use radio technologies called IEEE802.11 (a, b, g, etc.) to provide secure, reliable, fast wireless connectivity) (see at least paragraphs 1-7, 26-38, 97);

Azar does not specifically teach together to an asset control core (ACC); the ACC embedded on the device and the ACC comprises a cryptographic security engine with self-contained generation of keys used to open up the secure communication channel with the hardware processor.  Horning teaches together to an asset control core (ACC) (binary code modification engine); the ACC embedded on the device and the ACC comprises a cryptographic security engine with self-contained generation of keys used to open up the secure communication channel with the hardware processor (for generating cryptographic keys and/or for performing encryption and decryption, hashing, and/or other cryptographic operations) in analogous art of protecting a computer program from unauthorized analysis and modification for the purposes of:  “performing obfuscation and other self-defensive transformations on a target program” (see at least column 6, lines 11-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include software self-defense systems and methods as taught by Horning in 
	
	

With regard to Claims 2, 6, and 10, Azar teaches wherein the first asset is one of a first serial number, a first key, and a first feature set (see at least paragraphs 28-35).

With regard to Claims 3, 4, 7, 8, 11, and 12, Azar teaches wherein the second asset is one of a second serial number, a second key, and a second feature set (see at least paragraphs 28-35).


Conclusion
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623